Exhibit 10.12

GUARANTY

THIS GUARANTY, dated as of January 31, 2007, is made and given by QUANTUM FUEL
SYSTEMS TECHNOLOGIES WORLDWIDE, INC., a Delaware corporation (the “Guarantor”),
in favor of Whitebox Convertible Arbitrage Partners L.P., Whitebox Hedged High
Yield Partners L.P., Pandora Select Partners L.P., and Whitebox Intermarket
Partners L.P, each a “Purchaser” and collectively the “Purchasers” as defined in
and party to the Purchase Agreement (defined below).

RECITALS

A. The Purchasers have extended credit accommodations to Tecstar Automotive
Group, Inc. (f/k/a Starcraft Corporation), an Indiana corporation (the
“Company”), under that certain Convertible Senior Subordinated Note Purchase
Agreement, dated as of July 12, 2004 (as amended and modified from time to time,
the “Purchase Agreement”), between the Company and the Purchasers.

B. The Guarantor desires to obtain extensions of credit under that certain
Credit Agreement, dated concurrently herewith (as the same may hereafter be
amended, restated, or otherwise modified from time to time, the “Credit
Agreement”), by and among the Guarantor and the Lenders (as defined therein)
signatory thereto.

C. It is a condition precedent to the obligation of the Lenders to extend credit
accommodations pursuant to the terms of the Credit Agreement that this Guaranty
be executed and delivered by the Guarantor in connection with the Company’s
issuance of Amended and Restated Convertible Subordinated Promissory Notes (the
“Notes”) under the Purchase Agreement.

D. The Company is a Subsidiary (as defined in the Credit Agreement) of the
Guarantor.

E. The Guarantor finds it advantageous, desirable and in its best interests to
execute and deliver this Guaranty to the Purchasers.

NOW, THEREFORE, in consideration of the credit accommodations to be extended to
the Company and for other good and valuable consideration, the Guarantor hereby
covenants and agrees with the Purchasers for their ratable benefit as follows:

Section 1. Defined Terms. As used in this Guaranty, the following terms shall
have the meaning indicated:

“Company” shall have the meaning indicated in Recital A.

“Credit Agreement” shall have the meaning indicated in Recital B.

“Guarantor” shall have the meaning indicated in the opening paragraph hereof.

“Obligations” shall mean all indebtedness, liabilities and obligations of the
Company to



--------------------------------------------------------------------------------

the Purchasers of every kind, nature, or description under the Purchase
Agreement, including principal of, and interest on, the Notes, and any
extension, renewal or replacement thereof, in all cases whether due or to become
due, and whether now existing or hereafter arising or incurred.

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.

“Purchase Agreement” shall have the meaning indicated in Recital A.

“Purchaser” shall have the meaning indicated in the opening paragraph hereof.

Section 2. The Guaranty. Subject always to the following Section 3, the
Guarantor hereby absolutely and unconditionally guarantees to the Purchasers the
payment when due (whether at a stated maturity or earlier by reason of
acceleration or otherwise) and performance of the Obligations.

Section 3. Limitation; Insolvency Laws. As used in this Section: (a) the term
“Applicable Insolvency Laws” means the laws of the United States of America or
of any State, province, nation or other governmental unit relating to
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U. S. C. §547, §548, §550 and other
“avoidance” provisions of Title 11 of the United Stated Code) as applicable in
any proceeding in which the validity and/or enforceability of this Guaranty or
any Specified Lien is in issue; and (b) “Specified Lien” means any security
interest, mortgage, lien or encumbrance securing this Guaranty, in whole or in
part. Notwithstanding any other provision of this Guaranty, if, in any
proceeding, a court of competent jurisdiction determines that this Guaranty or
any Specified Lien would, but for the operation of this Section, be subject to
avoidance and/or recovery or be unenforceable by reason of Applicable Insolvency
Laws, this Guaranty and each such Specified Lien shall be valid and enforceable
only to the maximum extent that would not cause this Guaranty or such Specified
Lien to be subject to avoidance, recovery or unenforceability. To the extent
that any payment to, or realization by, the Purchasers on the guaranteed
Obligations exceeds the limitations of this Section and is otherwise subject to
avoidance and recovery in any such proceeding, the amount subject to avoidance
shall in all events be limited to the amount by which such actual payment or
realization exceeds such limitation, and this Guaranty as limited shall in all
events remain in full force and effect and be fully enforceable against the
Guarantor. This Section is intended solely to reserve the rights of the
Purchasers hereunder against the Guarantor in such proceeding to the maximum
extent permitted by Applicable Insolvency Laws and neither the Guarantor, the
Company, any other guarantor of the Obligations nor any Person shall have any
right, claim or defense under this Section that would not otherwise be available
under Applicable Insolvency Laws in such proceeding.

Section 4. Continuing Guaranty. This Guaranty is an absolute, unconditional and
continuing guaranty of payment and performance of the Obligations, and the
obligations of the

 

2



--------------------------------------------------------------------------------

Guarantor hereunder shall not be released, in whole or in part, by any action or
thing which might, but for this provision of this Guaranty, be deemed a legal or
equitable discharge of a surety or guarantor, other than irrevocable payment and
performance in full of the Obligations. No notice of the Obligations to which
this Guaranty may apply, or of any renewal or extension thereof need be given to
the Guarantor and none of the foregoing acts shall release the Guarantor from
liability hereunder. The Guarantor hereby expressly waives (a) demand of
payment, presentment, protest, notice of dishonor, nonpayment or nonperformance
on any and all forms of the Obligations; (b) notice of acceptance of this
Guaranty and notice of any liability to which it may apply; (c) all other
notices and demands of any kind and description relating to the Obligations now
or hereafter provided for by any agreement, statute, law, rule or regulation;
and (d) any and all defenses of the Company pertaining to the Obligations except
for the defense of discharge by payment. The Guarantor shall not be exonerated
with respect to the Guarantor’s liabilities under this Guaranty by any act or
thing except irrevocable payment and performance of the Obligations, it being
the purpose and intent of this Guaranty that the Obligations constitute the
direct and primary obligations of the Guarantor and that the covenants,
agreements and all obligations of the Guarantor hereunder be absolute,
unconditional and irrevocable. The Guarantor shall be and remain liable for any
deficiency remaining after foreclosure of any mortgage, deed of trust or
security agreement securing all or any part of the Obligations, whether or not
the liability of the Company or any other Person for such deficiency is
discharged pursuant to statute, judicial decision or otherwise. The acceptance
of this Guaranty by the Purchasers is not intended and does not release any
liability previously existing of any guarantor or surety of any indebtedness of
the Company to the Purchasers.

Section 5. Other Transactions. The Purchasers are expressly authorized (a) to
exchange, surrender or release with or without consideration any or all
collateral and security which may at any time be placed with it by the Company
or by any other Person, or to forward or deliver any or all such collateral and
security directly to the Company for collection and remittance or for credit, or
to collect the same in any other manner without notice to the Guarantor and
(b) to amend, modify, extend or supplement the Purchase Agreement, the Notes,
any note or other instrument evidencing the Obligations or any part thereof and
any other agreement with respect to the Obligations, waive compliance by the
Company or any other Person with the respective terms thereof and settle or
compromise any of the Obligations without notice to the Guarantor and without in
any manner affecting the absolute liabilities of the Guarantor hereunder. No
invalidity, irregularity or unenforceability of all or any part of the
Obligations or of any security therefor or other recourse with respect thereto
shall affect, impair or be a defense to this Guaranty. The liabilities of the
Guarantor hereunder shall not be affected or impaired by any failure, delay,
neglect or omission on the part of the Purchasers to realize upon any of the
Obligations of the Company to the Purchasers, or upon any collateral or security
for any or all of the Obligations, nor by the taking by the Purchasers of (or
the failure to take) any other guaranty or guaranties to secure the Obligations,
nor by the taking by the Purchasers of (or the failure to take or the failure to
perfect its security interest in or other lien on) collateral or security of any
kind. No act or omission of the Purchasers, whether or not such action or
failure to act varies or increases the risk of, or affects the rights or
remedies of the Guarantor shall affect or impair the obligations of the
Guarantor hereunder. The Guarantor acknowledges that this Guaranty is in effect
and binding without reference to whether this Guaranty is signed by any

 

3



--------------------------------------------------------------------------------

other Person or Persons, that possession of this Guaranty by the Purchasers
shall be conclusive evidence of due delivery hereof by the Guarantor and that
this Guaranty shall continue in full force and effect, both as to the
Obligations then existing and/or thereafter created, notwithstanding the release
of or extension of time to any other guarantor of the Obligations or any part
thereof.

Section 6. Actions Not Required. The Guarantor hereby waives any and all right
to cause a marshalling of the assets of the Company or any other action by any
court or other governmental body with respect thereto or to cause the Purchasers
to proceed against any security for the Obligations or any other recourse which
the Purchasers may have with respect thereto and further waives any and all
requirements that the Purchasers institute any action or proceeding at law or in
equity, or obtain any judgment, against the Company or any other Person, or with
respect to any collateral security for the Obligations, as a condition precedent
to making demand on or bringing an action or obtaining and/or enforcing a
judgment against, the Guarantor upon this Guaranty. The Guarantor further
acknowledges that time is of the essence with respect to the Guarantor’s
obligations under this Guaranty. Any remedy or right hereby granted which shall
be found to be unenforceable as to any Person or under any circumstance, for any
reason, shall in no way limit or prevent the enforcement of such remedy or right
as to any other Person or circumstance, nor shall such unenforceability limit or
prevent enforcement of any other remedy or right hereby granted.

Section 7. No Subrogation. Notwithstanding any payment or payments made by the
Guarantor hereunder, the Guarantor waives all rights of subrogation to any of
the rights of the Purchasers against the Company or any other Person liable for
payment of any of the Obligations or any collateral security or guaranty or
right of offset held by the Purchasers for the payment of the Obligations, and
the Guarantor waives all rights to seek any recourse to or contribution or
reimbursement from the Company or any other Person liable for payment of any of
the Obligations in respect of payments made by the Guarantor hereunder.

Section 8. Application of Payments. Any and all payments upon the Obligations
made by the Guarantor or by any other Person, and/or the proceeds of any or all
collateral or security for any of the Obligations, may be applied by the
Purchasers on such items of the Obligations as the Purchasers may elect.

Section 9. Recovery of Payment. If any payment received by the Purchasers and
applied to the Obligations is subsequently set aside, recovered, rescinded or
required to be returned for any reason (including, without limitation, the
bankruptcy, insolvency or reorganization of the Company or any other obligor),
the Obligations to which such payment was applied shall for the purposes of this
Guaranty be deemed to have continued in existence, notwithstanding such
application, and this Guaranty shall be enforceable as to such Obligations as
fully as if such application had never been made. References in this Guaranty to
amounts “irrevocably paid” or to “irrevocable payment” refer to payments that
cannot be set aside, recovered, rescinded or required to be returned for any
reason.

Section 10. Company’s Financial Condition. The Guarantor is familiar with the

 

4



--------------------------------------------------------------------------------

financial condition of the Company, and the Guarantor has executed and delivered
this Guaranty based on the Guarantor’s own judgment and not in reliance upon any
statement or representation of the Purchasers. The Purchasers shall have no
obligation to provide the Guarantor with any advice whatsoever or to inform the
Guarantor at any time of the Purchasers’ actions, evaluations or conclusions on
the financial condition or any other matter concerning the Company.

Section 11. Remedies. All remedies afforded to the Purchasers by reason of this
Guaranty are separate and cumulative remedies and it is agreed that no one of
such remedies, whether or not exercised by the Purchasers, shall be deemed to be
in exclusion of any of the other remedies available to the Purchasers and no one
of such remedies shall in any way limit or prejudice any other legal or
equitable remedy which the Purchasers may have hereunder and with respect to the
Obligations. Mere delay or failure to act shall not preclude the exercise or
enforcement of any rights and remedies available to the Purchasers.

Section 12. Bankruptcy of the Company. The Guarantor expressly agrees that the
liabilities and obligations of the Guarantor under this Guaranty shall not in
any way be impaired or otherwise affected by the institution by or against the
Company or any other Person of any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or any other similar proceedings for
relief under any bankruptcy law or similar law for the relief of debtors and
that any discharge of any of the Obligations pursuant to any such bankruptcy or
similar law or other law shall not diminish, discharge or otherwise affect in
any way the obligations of the Guarantor under this Guaranty, and that upon the
institution of any of the above actions, such obligations shall be enforceable
against the Guarantor.

Section 13. Costs and Expenses. The Guarantor will pay or reimburse the
Purchasers on demand for all out-of-pocket expenses (including in each case all
reasonable fees and expenses of counsel) incurred by the Purchasers arising out
of or in connection with the enforcement of this Guaranty against the Guarantor
or arising out of or in connection with any failure of the Guarantor to fully
and timely perform the obligations of the Guarantor hereunder.

Section 14. Waivers and Amendments. This Guaranty can be waived, modified,
amended, terminated or discharged only explicitly in a writing signed by the
Purchasers. A waiver so signed shall be effective only in the specific instance
and for the specific purpose given.

Section 15. Notices. Any notice or other communication to any party in
connection with this Guaranty shall be in writing and shall be sent by manual
delivery, facsimile transmission, overnight courier or United States mail
(postage prepaid) addressed to such party at the address specified on the
signature page hereof, or at such other address as such party shall have
specified to the other party hereto in writing. All periods of notice shall be
measured from the date of delivery thereof if manually delivered, from the date
of sending thereof if sent by facsimile transmission, from the first business
day after the date of sending if sent by overnight courier, or from four days
after the date of mailing if mailed.

Section 16. Guarantor Acknowledgements. The Guarantor hereby acknowledges that
(a) counsel has advised the Guarantor in the negotiation, execution and delivery
of this Guaranty,

 

5



--------------------------------------------------------------------------------

(b) no Purchaser has any fiduciary relationship to the Guarantor the
relationship being solely that of debtor and creditor, and (c) no joint venture
exists between the Guarantor and any Purchaser.

Section 17. Representations and Warranties. The Guarantor hereby represents and
warrants to the Purchasers that it is a corporation organized, validly existing
and in good standing under the laws of the State of Delaware and has the power
and authority and the legal right to own and operate its properties and to
conduct the business in which it is currently engaged. The Guarantor further
represents and warrants to the Purchasers that:

17(a) It has the power and authority and the legal right to execute and deliver,
and to perform its obligations under, this Guaranty and has taken all necessary
action required by its form of organization to authorize such execution,
delivery and performance.

17(b) This Guaranty constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

17(c) The execution, delivery and performance of this Guaranty will not
(i) violate any provision of any law, statute, rule or regulation or any order,
writ, judgment, injunction, decree, determination or award of any court,
governmental agency or arbitrator presently in effect having applicability to
it, (ii) violate or contravene any provision of its organizational documents, or
(iii) result in a breach of or constitute a default under any indenture, loan or
credit agreement or any other agreement, lease or instrument to which it is a
party or by which it or any of its properties may be bound or result in the
creation of any lien thereunder. It is not in default under or in violation of
any such law, statute, rule or regulation, order, writ, judgment, injunction,
decree, determination or award or any such indenture, loan or credit agreement
or other agreement, lease or instrument in any case in which the consequences of
such default or violation could have a material adverse effect on its business,
operations, properties, assets or condition (financial or otherwise).

17(d) No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with, or exemption by, any governmental or
public body or authority is required on its part to authorize, or is required in
connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, this Guaranty.

17(e) There are no actions, suits or proceedings pending or, to its knowledge,
threatened against or affecting it or any of its properties before any court or
arbitrator, or any governmental department, board, agency or other
instrumentality which, if determined adversely to it, would have a material
adverse effect on its business, operations, property or condition (financial or
otherwise) or on its ability to perform its obligations hereunder.

17(f) It expects to derive benefits from the transactions resulting in the
creation of the Obligations. The Purchasers may rely conclusively on the
continuing warranty, hereby

 

6



--------------------------------------------------------------------------------

made, that it continues to be benefited by the Purchasers’ extension of credit
accommodations to the Company and the Purchasers shall have no duty to inquire
into or confirm the receipt of any such benefits, and this Guaranty shall be
effective and enforceable by the Purchasers without regard to the receipt,
nature or value of any such benefits.

Section 18. Continuing Guaranty; Assignment under Purchase Agreement. This
Guaranty shall (a) remain in full force and effect until irrevocable payment in
full of the Obligations and the expiration of the obligations, if any, of the
Purchasers to extend credit accommodations to the Company, (b) be binding upon
the Guarantor, its successors and assigns and (c) inure to the benefit of, and
be enforceable by, the Purchasers and their respective successors, transferees,
and assigns. Without limiting the generality of the foregoing clause (c), each
Purchaser may assign or otherwise transfer all or any portion of its rights and
obligations under the Purchase Agreement to any other Persons to the extent and
in the manner provided in the Purchase Agreement and may similarly transfer all
or any portion of its rights under this Guaranty to such Persons.

Section 19. Reaffirmation. The Guarantor agrees that when so requested by the
Purchasers from time to time it will promptly execute and deliver to the
Purchasers a written reaffirmation of this Guaranty in such form as the
Purchasers may require.

Section 20. Revocation. Notwithstanding any other provision hereof, the
Guarantor may revoke this Guaranty prospectively as to future transactions by
written notice to that effect actually received by the Purchasers. No such
revocation shall release, impair or affect in any manner any liability hereunder
with respect to Obligations created, contracted, assumed or incurred prior to
receipt by the Purchasers of written notice of revocation, or Obligations
created, contracted, assumed or incurred after receipt of such notice pursuant
to any contract entered into by the Purchasers prior to receipt of such notice,
or any renewals or extensions thereof, theretofore or thereafter made, or any
interest accrued or accruing on such Obligations, or all other costs, expenses
and attorneys’ fees arising from such Obligations.

Section 21. Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS GUARANTY SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.
Whenever possible, each provision of this Guaranty and any other statement,
instrument or transaction contemplated hereby or relating hereto shall be
interpreted in such manner as to be effective and valid under such applicable
law, but, if any provision of this Guaranty or any other statement, instrument
or transaction contemplated hereby or relating hereto shall be held to be
prohibited or invalid under such applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Guaranty or any other statement, instrument or transaction contemplated hereby
or relating hereto.

Section 22. Consent to Jurisdiction. AT THE OPTION OF THE PURCHASERS, THIS
GUARANTY MAY BE ENFORCED IN ANY FEDERAL COURT OR

 

7



--------------------------------------------------------------------------------

MINNESOTA STATE COURT SITTING IN MINNEAPOLIS, MINNESOTA; AND THE GUARANTOR
CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT
THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT THE GUARANTOR
COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT
THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS
GUARANTY, THE PURCHASERS SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE
OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

Section 23. Waiver of Jury Trial. EACH OF THE GUARANTOR AND THE PURCHASERS, BY
THEIR ACCEPTANCE OF THIS GUARANTY, IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 24. Counterparts. This Guaranty may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

Section 25. General. All representations and warranties contained in this
Guaranty or in any other agreement between the Guarantor and any Purchaser shall
survive the execution, delivery and performance of this Guaranty and the
creation and payment of the Obligations. Captions in this Guaranty are for
reference and convenience only and shall not affect the interpretation or
meaning of any provision of this Guaranty.

[Signature Follows On Succeeding Page]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the date
first above written.

 

QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC. By  

/s/ Kenneth R. Lombardo

Name   Kenneth Lombardo Title   General Counsel

 

Address: 570 Executive Drive Troy, Michigan 48083 State of Organization:
Delaware Grantor’s Org # 3288188 Grantor’s Tax ID # 33-0933072

[Signature page to Guaranty (Note Purchase Agreement)]

 

S-1